Mr. Justice Farmer, dissenting: I agree with the judgment of affirmance in this case but do not agree that the statute of 1905, entitled “An act to suppress mob violence,” is a valid enactment. We are called upon to review the judgment and determine whether it was the proper judgment to be rendered in the case and whether it should be affirmed or reversed. If it is a correct judgment, it is immaterial by what process of reasoning the court reached its conclusions from which the judgment resulted. The court was called upon to adjudicate appellant’s title to the office. He was charged by the information with having unlawfully usurped, held and exercised the office of sheriff. That was the ultimate and material question at issue. The right of relator to the office, was not involved. (Snowball v. People, 147 Ill. 260, and authorities, there cited.) The People were not bound to show anything. The appellant was required either to disclaim, or justify by showing title. (People v. Bruennemer, 168 Ill. 482; Place v. People, 192 id. 160; Carrico v. People, 123 id. 198.) He attempted to justify, and the only issue to be determined was, did he by his pleas show a valid title to the office ? If the alleged vacancy appellant was appointed to fill occurred more than one year before the expiration of the term for which relator had been elected the pleas were bad and the court could only properly enter a judgment of ouster. This court must affirm or reverse the judgment of the circuit court. A reversal could result only from holding that the act of 1905 is valid and that the vacancy appellant was appointed to fill occurred less than one year before the expiration of relator’s term of office. If the unexpired term appellant was appointed to fill was more than one year, his title must fail whether the law was constitutional or not. If the circuit court was right in holding the vacancy was for more than one year, then no other judgment could have been rendered than the one rendered by that court. This court agrees with the circuit court upon the proposition that if there was a vacancy in the office of sheriff of Alexander county the unexpired term was more than one year. Our judgment, therefore, must be one of affirmance, whatever opinion we may entertain as to the constitutionality of the law. The sixth section of the statute does not apply to all peace officers charged with the arrest and custody of persons accused of crime, and denies to sheriffs, as one class of peace officers, the equal protection of the laws, in violation of the fourteenth amendment to the constitution of the United States, and violates section 22 of article 4 of our State constitution, in that it is a discrimination against sheriffs and confers special privilege and immunity upon others under like circumstances and similarly situated. The offices of coroner, justice of the peace, police magistrate and constable are created by the constitution. Section 6 of chapter 31 of Hurd’s Statutes makes a coroner conservator of the peace in his county and gives him the same powers in the performance of his duties as are given to sheriffs. Paragraph 340 of the Criminal Code makes it the duty of every sheriff, coroner, constable, and every marshal, policeman or other officer of any incorporated city, town or village having the power of a sheriff or constable, when a criminal offense or breach of the peace has been committed or attempted in his presence, to apprehend the offender and bring him before some justice of the peace, to be dealt with according to law. Other provisions of the statute authorize the issuing of warrants directed to all sheriffs, coroners and constables for the arrest of persons accused of crime, and direct sheriffs, coroners and constables to execute such process without delay. In these respects the duties of sheriffs, coroners and constables are similar, but section 6 of the act under consideration applies to sheriffs only. It malees taking a prisoner from the custody of the sheriff and lynching him prima facie evidence that the sheriff did not do his duty and authorizes the Governor to remove him from office. No such authority is conferred upon the Governor with reference to a coroner, constable or other peace officer from whose custody a prisoner is taken and lynched. It is competent for the legislature to classify persons and subjects and to enact a law applicable to such class or subjects, but the classification can not be an arbitrary one and the law must be applicable to all persons similarly situated. It is true that all peace officers are not charged with the same duties and clothed with the same powers as sheriffs, but their duties to protect and safely keep from mob violence prisoners in their custody are' the same, and it is difficult to see any reasonable distinction with respect to these matters between sheriffs and other officers similarly situated and charged with the same duties. It is argued that the sheriff is the custodian of the jail wherein prisoners in his custody are usually confined, but the law authorizing the sheriff's removal is not limited to cases where prisoners confined in jail are' taken from the custody of the sheriff or his deputy and lynched. In this case one of the prisoners was not in jail when taken from the sheriff, but the plea alleges the prisoner was taken from the sheriff while en route to another county, to which the prisoner was being taken in order to escape a mob that was reported to be assembling in the city of Cairo. In my opinion there is no reasonable basis for the arbitrary distinction made by the statute between sheriffs and other peace officers under precisely the same circumstances and conditions. It is fundamental that a classification for legislative purposes, to be valid, must operate equally and uniformly upon all brought within the relation and circumstances for which the law provides. Gulf, Colorado and Santa Fe Railway Co. v. Ellis, 165 U. S. 150; Connolly v. Union Sewer Pipe Co. 184 U. S. 450; Horwich v. Walker-Gordon Laboratory Co. 205 Ill. 497; Lippman v. People, 175 id. 101; People v. Martin, 178 id. 611; Eden v. People, 161 id. 296; Jones v. Chicago, Rock Island and Pacific Railway Co. 231 id. 302; Starne v. People, 222 id. 189. The object of the act in question is to protect prisoners from being lynched by mobs. Authority in the Governor to remove a sheriff from office who suffers a prisoner to be taken from his custody by a mob and lynched was intended to cause such officer to use all means in his power to prevent the prisoner being taken from his custody. The sheriff is not the only officer who has prisoners in his custody, and it is no more his duty to prevent a mob killing his prisoner than it is of other officers having custody of a prisoner. It is as great a wrong and the public is as injuriously affected by a mob taking a prisoner from a coroner or constable as from a sheriff. In the case of a sheriff, talcing the prisoner from his custody and lynching him is prima facie evidence that the sheriff did not do his duty, but this is not so if the prisoner is taken from some other officer having custody of him and whose duty to protect the prisoner is the same as that of a sheriff. I am unable to see any reason for the distinction made by the act, and to me it seems that section 6 is in violation of the fourteenth amendment to the constitution of the United States and of section 22 of article 4 of the constitution of this State. Without that section the act would not be a complete one for the purpose for which it was intended, and it cannot be presumed that the legislature would have passed the act without that section or if it had been known to be invalid. Mr. Justice Cooke : I concur in the foregoing dissenting opinion of Mr. Justice Farmer.